82 A.2d 167 (1951)
Mary Dexter PAYNE et al.
v.
The SUPERIOR COURT FOR THE COUNTY OF PROVIDENCE.
M. P. No. 973.
Supreme Court of Rhode Island.
July 20, 1951.
Everett D. Higgins, Harold E. Staples, Edwin H. Hastings, all of Providence, for petitioners.
William E. Powers, Atty. Gen., Robert A. Coogan, Asst. Atty. Gen., for the State.
William E. McCabe, City Sol., James J. Corrigan, Asst. City Sol., Providence, for City of Providence.
PER CURIAM.
After our decision in the above case the petitioners asked and received permission to file a motion for reargument. Pursuant to this permission they have filed such a motion, setting out therein certain reasons on which they base their contention that justice requires a reargument of the case. *168 We have carefully considered those reasons and we are of the opinion that they are without merit.
Motion denied.